Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance:
Claims 1, 3, 6-9, 11-15, 17, 19, 22-25 and 27-31 are distinguishable over the prior art.  As per amended claims 1 and 17, the prior art of record does not disclose or reasonably suggest, in combination with the other claimed limitations, at least a controller configured to respond to voice commands to interrupt a first material handling task by the AMU, perform a second material handling task, and resuming the performance of the first material handling task by the AMU after performing the second material handling task.  These functions, as exemplified by Figs. 8 and 9 of the application and in combination with applicant’s proposed amendments (1C and 17C) as discussed in the interview held May 25, 2022, overcome the rejection in view of Agarwal (US 2019/0137991), alone or in combination with the other applied refences set forth in the first Office action.  Dependent claims 3, 6-9, 11-15, 19, 22-25 and 27-31  are distinguishable for at least the same reasons. 
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661